ORDER

PER CURIAM
Foster filed a Rule 24.035 motion for post-conviction relief claiming that his plea was not knowing and voluntary because his trial counsel promised him that he would receive a sentence of no more than ten years by pleading guilty. The motion court denied Foster’s motion after an evi-dentiary hearing. Finding no clear error, we affirm.
The judgment of the trial court is based on findings of fact that are not cleaiiy erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).